DETAILED ACTION
Disposition of Claims
Claims 1-3, 7-19 and 22 were pending.  Amendments to claims 1-3 are acknowledged and entered.  Claims 4-6 and 20-21 have been cancelled.  

Election/Restrictions
Claims 1-3 and 11-17 are allowable. The restriction requirement between inventions and species, as set forth in the Office action mailed on 02/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/10/2020 is withdrawn.  Claims 7-10, 18-19, and 22, directed to inventions or species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Note
The US PGPub of this application 20190106481 A1, Published 04/11/2019, appears to be incorrect.  In order to correct this error, Applicant must submit a formal request for republication.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The authorization provided by Applicant’s representative to correspond with the Examiner via electronic mail (e-mail) is acknowledged and entered; however, no email address was provided with which the Office could contact the Applicant’s representative.

Response to Arguments
Applicant's arguments filed 07/02/2021 regarding the previous Office action dated 04/05/2021 have been fully considered.  As noted in the previous Notice of Allowability, all rejections/objections raised in the 04/05/2021 Office action have been withdrawn.


Allowable Subject Matter
Claims 1-3, 7-19, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims were amended to those antibodies with specific CDRs which were described in the specification as having the reported function noted in the claims, namely the ability to bind to cytomegalovirus, and wherein said antibodies comprised a YTE mutation.  To further extend the duration of protection and viral suppression, several defined mutations have also been introduced into the crystallizable fragment (Fc) domains of immunotherapeutic mAbs which result in increased half-lives and/or effector function (e.g. ADCC).  In this context, the YTE (M252Y/S254T/T256E) mutations located at the CH2-CH3 interface in the Fc domain have been shown to increase the binding affinity of the antibody Fc at pH 6.0 to the MHC Class I neonatal FcR (FcRn), located primarily in the acidic endosomes of endothelial and hematopoietic cells, thereby permitting more efficient recycling of administered IgG1 antibody and longer retention in the plasma.  This mutation therefore renders the antibodies patent eligible as they distinguish said antibodies from those which occur naturally.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	IN THE CLAIMS:

In claim 7, at line 1, please replace “claim 4” with -- claim 1-- therein.


In claim 7, at line 1, please replace “claim 5” with -- claim 1-- therein.

	


Conclusion
Claims 1-3, 7-19, and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648